An application for reargument was denied January 2, 1894, and the following opinion filed:
Per Curiam.
On motion for reargument, our attention is called to-the fact that plaintiff furnished the material to Forrestal Bros., who performed the work under James Forrestal’s contract with the city. On further examination of the record, we find that this is so, and that we were misled on that point by the briefs of counsel. But this does not at all affect the decision of the case. We did not decide, as counsel seems to suppose, that the sureties were released because of the disposition by plaintiff of collateral securities to-which they would have been entitled to be subrogated on payment of the debt. Neither did we hold that the sureties were released by plaintiff’s acceptance of the note, especially in view of the fact that in doing so he reserved, as he claims, his right to proceed against the sureties. But what we did hold had that effect was plaintiff’s disposing of the note, thereby disabling himself, at least for the time being, from suing the Forrestals on the original debt. The application for a reargument is therefore denied.